Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 6/29/2022. Claims 1-25 are pending. 

Response to Arguments
Applicant's arguments filed 6/29 have been fully considered but they are not persuasive. 

USC 101 non-statutory rejection
In response. 101 rejection is withdrawn.

USC 102
Regarding Akopyan fails to teach claim 1 (similarly, claim 23), in particular, the core microcode
In response. Akopyan appears to teach claim limitations of claim 1, for instances, page 1542, col 2, paragraph 1, “the neuron block receives an instruction and a clock pulse only when two conditions are true: there is an active input spike and the associated synapse is active.”; page 1546, sec F, 4)-b)-i) “send compute instructions to the neuron block”). The term “microcode” and its scope were discussed during the 7/14 interview. However, neither the spec nor the claim seems to provide a definition for microcode. Note that the spec indicates that a microcode includes instructions (e.g., [0034], the core microcode includes instructions). Under BRI, an instruction can be viewed as a microcode. Thus, the office action interprets microcode as instructions.
Alternatively, claims 1 and 23 are rejected by the combination of references Sato and Zhang, as discussed below. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., 
Davies et al. (“Loihi: A Neuromorphic Manycore Processor with On-Chip Learning”, IEEE CS, January/February 2018, pp 82-99) teaches neural learning over neuron mesh networks. For example, in Davies (e.g., page 91, sec Learning Rule Functional Form) on every learning epoch, the synapses are updated with a set of microcode operations encoding the learning rules (e.g., page 92, Fig 4) delivered by the leaning unit.
Chen et la. (US 20200126555) teaches (e.g., [0160], Fig 14) sending microinstructions corresponding to the instruction to the neural network operation unit. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akopyan et al. (“TrueNorth: Design and Tool Flow of a 65 mW 1 Million Neuron Programmable Neurosynaptic Chip,” October 2015, IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems, Vol. 34, No. 10, pp. 1537-1557) (“Akopyan”).
 Regarding claim 1, Akopyan teaches a method comprising: 
initializing a neural inference chip with core microcode, the chip comprising a plurality of neural cores, the core microcode being executable by the neural cores to execute a tensor operation of a neural network (Akopyan, p. 1537, Section 1, “It is a platform for low-power, real-time execution of large-scale neural networks. … The TrueNorth chip … is composed of 4096 neurosynaptic cores tiled in a 2-D array, containing an aggregate of 1 million neurons and 256 million synapses. It attains a peak computation performance of 58 giga-synaptic operations per second (GSOPS).” Akopyan, p. 1539, Section III, “The TrueNorth architecture implements spiking neurons coupled together by the network connecting them. We program the chip by specifying the behavior of the neurons and the connectivity between them. … The communicated data may be encoded using the frequency, time, and special distribution of spikes. We designed the TrueNorth architecture to be extremely parallel, event-driven, low-power, and scalable, using a neurosynaptic core, as the basic building block of the architecture”, 
where page 1542, col 2, paragraph 1, “the neuron block receives an instruction and a clock pulse only when two conditions are true: there is an active input spike and the associated synapse is active” or, page 1546, sec F, 4)-b)-i) “send compute instructions to the neuron block” interprets a neural inference chip with core microcode and the core microcode being executable by the neural cores to execute a tensor operation of a neural network and where the mesh operations of multi-dimensional data is an example of a tensor operation);  
distributing the core microcode to the plurality of neural cores via an on-chip network (Akopyan, pp. 1537-1538, Section 1, “We have deployed the TrueNorth chip in 1, 4, and 16-chip systems, as well as on a compact 2’’x5’’ board for mobile applications. The TruteNorth native Corelet language, the Corelet programming environment (CPE), and an ever-expanding library of composable algorithms are used to develop applications for the TrueNorth architecture.”); 
executing the core microcode synchronously by the plurality of neural cores to compute a neural network layer (Akopyan, p. 1538, Section I, “To achieve high performance through 4096 parallel cores, we minimized core area by using synchronous circuits for computation. … The TrueNorth architecture uses hierarchical communication, with a high-fanout cross-bar for local communication and a network-on-chip for long-distance communication, and global system synchronization to ensure real-time operation. We define real-time as evaluating every neuron once each millisecond, delineated by a 1 kHz synchronization signal.” Akopyan, pp. 1539-1540, Section III and Fig. 2, “The left side of Fig. 2 shows a bipartite graph of neurons, which is a small section of a larger neural network. A TrueNorth core, shown on the right side, is a hardware representation of this bipartite graph of neurons, with arbitrary connectivity between the input and output layers of the graph.”).  

Regarding claim 2, Akopyan teaches the method of claim 1, wherein identical core microcode is distributed to each of the plurality of neural cores (Akopyan, p. 1548, Section V-H, “neurosynaptic cores in the same row may be programmed simultaneously with identical configuration, or sequentially programmed with unique configurations.”).

Regarding claim 3, Akopyan teaches the method of claim 2, wherein executing the core microcode by the plurality of neural cores comprises configuring the core microcode at each core according to configuration parameters at each core (Akopyan, p. 1548, Section V-H, “neurosynaptic cores in the same row may be programmed simultaneously with identical configuration, or sequentially programmed with unique configurations.” Akopyan, p. 1546, Section V-F and Fig. 10, “the token controller orchestrates which actions occur in a core during each tick. … For each neuron, the token controller reads a row of the core SRAM (corresponding to current neuron’s connectivity) and combines this data with the axon states from the scheduler.”).

Regarding claim 4, Akopyan teaches the method of claim 1, wherein different core microcode is distributed to each of the plurality of neural cores (Akopyan, p. 1548, Section V-H, “neurosynaptic cores in the same row may be programmed simultaneously with identical configuration, or sequentially programmed with unique configurations.”).

Regarding claim 5, Akopyan teaches the method of claim 1, wherein different core microcode is distributed to at least one of the plurality of neural cores (Akopyan, p. 1548, Section V-H, “neurosynaptic cores in the same row may be programmed simultaneously with identical configuration, or sequentially programmed with unique configurations.”).

Regarding claim 6, Akopyan teaches the method of claim 1, wherein the plurality of neural cores is grouped into a plurality of groups, and wherein different core microcode is distributed to each of the plurality of groups (Akopyan, p. 1548, Section V-H, “neurosynaptic cores in the same row [where a row may represent a group] may be programmed simultaneously with identical configuration, or sequentially programmed with unique configurations.”).

Regarding claim 7, Akopyan teaches the method of claim 6, wherein the same microcode is distributed to the cores within each of the plurality of groups (Akopyan, p. 1548, Section V-H, “neurosynaptic cores in the same row [where a row may represent a group] may be programmed simultaneously with identical configuration, or sequentially programmed with unique configurations.”).

Regarding claim 8, Akopyan teaches the method of claim 1, wherein the on-chip network comprises a tree structure (Akopyan, p. 1545, Section V-D, in one example, “A 16-bit AND-tree combines ready signals from the control blocks, enabling the router to forward the next incoming spike.”).

Regarding claim 9, Akopyan teaches the method of claim 1, wherein the on-chip network comprises at least one bus structure (Akopyan, p. 1542, Section V-A, “The chip’s peripheral interfaces allow the extension of the 2-D grid of neurosynaptic cores beyond the chip boundaries. Since the quantity of available I/O pins is limited, the merge-split blocks at the edges of the chip merge spikes coming from multiple buses into a single stream of spikes going out of the chip. Conversely, this peripheral unit also distributes a stream of incoming off-chip spikes to multiple buses in the core array.”).

Regarding claim 10, Akopyan teaches the method of claim 1, wherein the on-chip network comprises a systolic structure (Akopyan, p. 1542, Section V-A, “The chip’s peripheral interfaces allow the extension of the 2-D grid of neurosynaptic cores beyond the chip boundaries. Since the quantity of available I/O pins is limited, the merge-split blocks at the edges of the chip merge spikes coming from multiple buses into a single stream of spikes going out of the chip [the stream of data representing a systolic structure]. Conversely, this peripheral unit also distributes a stream of incoming off-chip spikes to multiple buses in the core array.”).

Regarding claim 11, Akopyan teaches the method of claim 1, wherein the on-chip network comprises a packet-switched structure (Akopyan, p. 1543, Section V-C, “As illustrated in Fig. 7, each router is decomposed into six individual processes…. There are five input ports—one that receives the routing packets from spiking neurons within the local core and four others that receive routing packets from nearest-neighbor routers…. Upon receiving a packet, the router uses the information encoded… to send the packet out to one of five destinations.”).

Regarding claim 13, Akopyan teaches the method of claim 1, further comprising: sending a synchronization signal to each of the plurality of cores from a chip-level controller (Akopyan, pp. 1538-1539, Section I, “The TrueNorth architecture uses hierarchical communication, with a high-fanout crossbar for local communication and a network-on-chip for long-distance communication, and global system synchronization to ensure real-time operation. We define real-time as evaluating every neuron once each millisecond, delineated by a 1 kHz synchronization signal. … To mitigate testing complexity, we designed the TrueNorth chip to ensure that the behavior of the chip exactly matches a software simulator, spike to spike, using a global synchronization trigger.” Akopyan, p. 1542, Section V-A, “The router communicates with its own core and the four neighboring routers in the east, west, north, and south directions, creating a 2-D mesh network. Each spike packet carries a relative dx, dy address of the destination core, a destination axon index, a destination tick at which the spike is to be integrated, and several flags for debugging purposes.”), 
each of the plurality of cores executing the core microcode only upon receipt of the synchronization signal (Akopyan, p. 1540, Section III, “The computation of a neurosynaptic core proceeds according to the following steps. 1) A neurosynaptic core receives spikes from the network and stores them in the input buffers. 2) When a 1 kHz synchronization trigger signal called a tick arrives, the spikes for the current tick are read from the input buffers, and distributed across the corresponding horizontal axons. 3) Where there is a synaptic connection between a horizontal axon and a vertical dendrite, the spike from the axon is delivered to the neuron through the dendrite. 4) Each neuron integrates its incoming spikes and updates its membrane potential. 5) When all spikes are integrated in a neuron, the leak value is subtracted from the membrane potential. 6) If the updated membrane potential exceeds the threshold, a spike is generated and sent into the network. All the computation must finish in the current tick, which spans 1 ms.”).

Regarding claim 14, Akopyan teaches the method of claim 13, wherein no synchronization signal is sent between cores (Akopyan, p. 1542, Section V-A, “The router communicates with its own core and the four neighboring routers in the east, west, north, and south directions, creating a 2-D mesh network. Each spike packet carries a relative dx, dy address of the destination core, a destination axon index, a destination tick at which the spike is to be integrated, and several flags for debugging purposes.” Because the router is communicating ticks to its own core and neighboring routers, it is disclosed that no synchronization signal is sent between cores.).

Regarding claim 15, Akopyan teaches the method of claim 13, wherein each synchronization signal is sent by the chip-level controller through at least one intermediary controller to each of the plurality of cores (Akopyan, p. 1542, Section V-A and Fig. 5, “When a spike arrives at the router of the destination core, the router passes it to the scheduler, shown as (A) in Fig. 5. The main purpose of the scheduler is to store input spikes in a queue until the specified destination tick, given in the spike packet. … When a neurosynaptic core receives a tick, the scheduler reads all the spikes                                 
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    t
                                    )
                                
                             for the current tick, and sends them to the token controller (B). The token controller controls the sequence of computations carried out by a neurosynaptic core.”).

Regarding claim 16, Akopyan teaches the method of claim 13, wherein each synchronization signal comprises a delay value (Akopyan, p. 1538, Section I, “We define real-time as evaluating every neuron once each millisecond, delineated by a 1 kHz synchronization signal.” Akopyan, p. 1550, Section VI-B and Fig. 15, “Asynchronous to Synchronous Blocks: Data is set by the token controller and then the token controller sends a clock pulse (controlled by programmable delays) to latch the data. This interface has a delay assumption described in Fig. 15 in more detail.”).

Regarding claim 17, Akopyan teaches the method of claim 16, wherein each of the plurality of cores delays execution according to the delay value, thereby maintaining synchronization (Akopyan, p. 1540, Section III, “We define real-time as evaluating every neuron once each millisecond, delineated by a 1 kHz synchronization signal. Akopyan, p. 1550, Section VI-B and Fig. 15, “Asynchronous to Synchronous Blocks: Data is set by the token controller and then the token controller sends a clock pulse (controlled by programmable delays) to latch the data. This interface has a delay assumption described in Fig. 15 in more detail.”).

Regarding claim 18, Akopyan teaches the method of claim 1, wherein each of the plurality of neural cores comprises an instruction buffer (Akopyan, p. 1542, Section V and Figure 5, “Fig. 5 shows the physical layout of a TrueNorth chip. The full chip consists of a 64x64 array of neurosynaptic cores with associated peripheral logic. A single core consists of the scheduler block, the token controller block, the core SRAM, the neuron block, and the router block. … The token controller controls the sequence of computations carried out by a neurosynaptic core. After receiving spikes from the scheduler, it processes 256 neurons one by one.”).

Regarding claim 19, Akopyan teaches the method of claim 1, wherein each of the plurality of neural cores comprises an instruction double buffer (Akopyan, p. 1542, Section V and Figure 5, “Fig. 5 shows the physical layout of a TrueNorth chip. The full chip consists of a 64x64 array of neurosynaptic cores with associated peripheral logic. A single core consists of the scheduler block, the token controller block, the core SRAM, the neuron block, and the router block. … When the token controller completes integrating all the spikes for a neuron, it sends several additional instructions to the neuron block.”).

Regarding claim 20, Akopyan teaches the method of claim 19, wherein distributing the core microcode to the plurality of neural cores and executing the core microcode by the plurality of neural cores overlap (Akopyan, p. 1542, Section V, “When a core processes all the neurons for the current tick, the token controller stops sending clock pulses to the neuron block, halting the computation. The token controller then instructs the scheduler to advance its time pointer to the next tick. At this point, besides delivering incoming spikes to the scheduler, the neurosynaptic core goes silent, waiting for the next tick.”).

Regarding claim 21, Akopyan teaches the method of claim 1, wherein initializing the neural inference chip comprises storing the core microcode in a shared memory (Akopyan, p. 1545, Section V-E, “Each TrueNorth core has two SRAM blocks. One resides in the scheduler and functions as the spike queue storing incoming events for delivery at future times. The other is the primary core memory, storing all synaptic connectivity, neuron parameters, membrane potential, and axon/core targets for all neurons in the core.”).

Regarding claim 22, Akopyan teaches the method of claim 21, wherein the core microcode is distributed from the shared memory to the plurality of neural cores (Akopyan, p. 1539, Section III, “A neurosynaptic core contains both computing elements, neurons, for computing the membrane potential using various neuron models, and memory to store neuron connectivity and parameters.” Akopyan, p. 1546, Section V-F and Fig. 10, “the token controller orchestrates which actions occur in a core during each tick. … For each neuron, the token controller reads a row of the core SRAM (corresponding to current neuron’s connectivity) and combines this data with the axon states from the scheduler. [See steps (1)-(16) for the algorithmic performance of the control block at each tick].”).

Regarding claims 23-25, claims 23-25 are directed to a neural inference chip comprising: a plurality of neural cores; and an on-chip network, wherein the neural inference chip is adapted to perform the method recited in claims 1, 8-11, and 21. Therefore, the rejection made to claims 1, 8-11, and 21 are applied to claims 23-25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akopyan in view of Merolla et al. (“A multicast tree router for multichip neuromorphic systems,” March 2014, IEEE Trans. Circuits Syst. I, Reg. Papers, Vol. 61, No. 3, pp. 820-833) (“Merolla”).
Regarding claim 12, Akopyan teaches the method of claim 1.
Akopyan is silent in teaching the method, wherein the on-chip network distributes the core microcode to the plurality of neural cores by multicast.
However, Merolla teaches the method, wherein the on-chip network distributes the core microcode to the plurality of neural cores by multicast (Merolla, p. 826, Section IV-C, “To connect each of its million neurons to about five thousand others, Neurogrid uses multicast routing together with unicast routing and analog signaling.”).  
Both Akopyan and Merolla are directed to neuromorphic systems. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the on-chip network distribution in Akopyan to use multicast, as disclosed in Merolla. One would be motivated to do so, because “each silicon neuron is potentially connected to thousands of others” and multicast routing would “efficiently deliver spikes to several chips” (Merolla, p. 820, Section I).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 5524175) (“Sato”), in view of Zhang et al. (US 20210406649), hereinafter Zhang.
Regarding claim 1, Akopyan teaches a method comprising: 
initializing a neural inference chip with core microcode, the chip comprising a plurality of neural cores, the core microcode being executable by the neural cores to execute (Sato: e.g., col 12, line 48, providing initial values of neurons to the neuro chips, Fig 12, the neuro board comprising the neuro chip or, col 12, lines 21-24, “When a start instruction is sent from the host computer 502, the neuro-computer starts operating in accordance with the microprograms loaded in the control storage 524”);  
distributing the core microcode to the plurality of neural cores via an on-chip network (Sato: e.g., col 12, lines 25-30, reading a microprogram from the control storage with microinstructions of the read microprogram being an instructions sent to and executed by each neuron);  
executing the core microcode synchronously by the plurality of neural cores to compute a neural network layer (Sato: e.g., Fig 12, the execution of neuro-chips 541 and 542 with macroinstructions received from network buses, Fig 24, for multiple-layered  neural networks interprets executing the core microcode synchronously by the plurality of neural cores to compute a neural network layer).
Sato does not expressly disclose, but Zhang discloses “tensor” (Zhang: e.g., [0197], a multi-dimensional tensor). It would have been obvious for one of ordinary skill in the art, having Sato and Zhang before the effective filing date, to augment Sato with Zhang because effective execution of complex data, such as, tensor structure, is a desirable objective of the parallel structure of neuro-chips of Sato. 
Regarding claim 23, claim 23 is directed to a neural inference chip comprising: a plurality of neural cores; and an on-chip network, wherein the neural inference chip is adapted to perform the method recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 23.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	September 29, 2022